Citation Nr: 0618095	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2. Entitlement to an increased disability rating for service-
connected sarcoidosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to June 1969.  
Service in Vietnam is indicated by the evidence of record.

Service connection was granted for sarcoidosis in a November 
1970 rating decision.  A 10 percent disability rating was 
assigned.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which granted service connection for 
PTSD and assigned a 30 percent disability rating; and denied 
an increased rating for the service-connected sarcoidosis.

This matter was previously before the Board in April 2004.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development has been 
completed.  

In a February 2005 Supplemental Statement of the Case, the 
AOJ granted the veteran an increased disability rating for 
PTSD from 30 percent to 50 percent effective October 25, 
2004.  Because the veteran has advised that he is seeking a 
100 percent disability rating the matter remains on appeal.  
In a March 2006 Supplemental Statement of the Case (SSOC) the 
veteran's claim of entitlement to an increased rating for 
sarcoidosis was denied.  

Both claims have been returned to the Board for further 
appellate action.  

Issues not on appeal

The veteran raised numerous other issues during the course of 
this appeal.  These were dealt with in the Introduction to 
the Board's April 23, 2004 remand.  The only issues currently 
on appeal are the two issues listed on the first page of this 
decision.
However, see the Board's "Additional Comments" below.

FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD manifests as tearfulness, social isolation 
and sleep disturbances.  The evidence of record does not 
indicate a total or severe disruption in family or employment 
relationships due to PTSD.  

2.  The veteran's PTSD is not so exceptional or unusual so as 
to render impracticable the application of the schedular 
criteria.  

3.  The veteran's sarcoidosis is currently in remission; 
competent medical evidence indicates that symptoms associated 
with COPD and restrictive airway disease are not part of the 
veteran's service-connected sarcoidosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

2.  The criteria for referral for an extraschedular 
evaluation are not met for service-connected PTSD.  38 C.F.R. 
§ 3.321(b)(2005).  

3.  The criteria for a disability rating in excess of 10 
percent for service-connected sarcoidosis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for service-connected PTSD and sarcoidosis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the November 2002 
SOC.  The November 2002 SOC gave the veteran notice of the 
rating criteria for both of the conditions on appeal.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in letters dated 
March 28, 2003, and April 30, 2004, by which the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  Both VCAA letters specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide an adequate description of the records 
as well as authorization for records not held by the Federal 
government.   Moreover, the April 2004 letter specifically 
advised the veteran that in order to qualify for an increased 
disability rating, medical evidence of an increase in the 
severity of the disability was required.  

Finally, the Board notes that the April 2004 letter expressly 
notified the veteran that he should describe any additional 
evidence that he thought was relevant to his claim and 
further directed the veteran that he could submit any such 
information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, as was alluded 
to in the Introduction, during the course of this appeal the 
AOJ raised the assigned disability rating from a 30 percent 
rating to 50 percent, effective October 25, 2004.  This is 
the date that it became factually ascertainable that an 
increase was warranted.  See 38 C.F.R. § 3.400 (2005).  
Therefore, any additional notice as to the assignment of an 
effective date for the 50 percent rating is not necessary, 
because no earlier effective date is available.    

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating beyond 50 percent.  In 
other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
granted, and thus there can be no effective date to assign.  
As explained below, the Board is similarly denying the 
veteran's claim, so the matter of any potential effective 
date for increased rating remains moot.   

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
several lay statements.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and 
opinions in October 2001 and October 2002 and a mental status 
examination in September 2002; and as was directed in the 
Board's April 2004 remand, an additional VA medial opinion 
was obtained in June 2005 and an additional VA mental status 
examination was undertaken in October 2004.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran has not 
elected a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased rating for service-connected 
PTSD currently evaluated as 50 percent disabling.

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  He has suggested that a 
100 percent disability rating should be assigned.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected psychiatric disorder is 
currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule. Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.


Schedular rating

The veteran currently has a 50 percent rating under 
Diagnostic Code 9411. 
To obtain the next highest rating (70 percent) the veteran 
would have to demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence of record does not indicate that the 
criteria for a 70 percent rating have been met.  

With respect to an inability to maintain effective 
relationships and deficiencies in family relationships, the 
veteran has submitted lay statements from numerous family 
members indicating the veteran's difficulties with familial 
interactions, specifically reporting verbal outbursts, 
incidents of tearfulness and a tendency to withdraw from 
family social settings.  However, the statements also 
indicate that the veteran has maintained a healthy marital 
relationship for over thirty-five years and he even has at 
times had certain of his adult children living with him and 
his wife.  

It is undisputed that the veteran experiences difficulty 
relating to others, however, such difficulties in maintaining 
effective social relationships are specifically part if the 
criteria for his currently assigned 50 percent disability 
rating.  The evidence of record does not show that these 
difficulties rise to the level of deficiencies in familial 
relationships or an inability to maintain effective 
relationships as would correspond to the criteria for a 70 
percent disability rating.   

Concerning judgment and thinking and speech-related symptoms, 
the evidence of record does not include any reference to 
deficiencies of judgment and thinking.  The evidence also 
does not indicate that the veteran has speech intermittently 
illogical, obscure or irrelevant.  The October 2004 VA 
examiner noted that the veteran's speech was appropriate and 
goal directed.  

The Board acknowledges that the evidence shows that the 
veteran has suffered occupational impairment and difficulty 
in adapting to stressful circumstances.  Specifically 
regarding employment, the veteran has been unemployed since 
May 2001.  According to the veteran's Social Security 
Administration (SSA) records, his unemployment was due to 
non-service connected cellulitis, not to PTSD or any other 
mental health condition.  Before the veteran suffered a 
serious attack of cellulitis, he was able to maintain stable 
employment for over thirty years.  Although the veteran's 
PTSD may be productive of reduced reliability in employment, 
this is part of the criteria for the 50 percent rating which 
is currently assigned.  There is no indication that the 
veteran's PTSD would cause a deficiency in employment 
consistent with the assignment of a 70 percent rating.  

The Board also acknowledges that the October 2004 VA examiner 
indicated that the veteran suffered from difficulty in 
adapting to stressful circumstances.  However, the examiner 
went on to note that this was a feature of non-service 
connected depression, not PTSD. Cf. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does 
so]..  Accordingly, these symptoms are not a basis for a 
higher rating for PTSD.  

Moreover, both the September 2002 and October 2004 VA 
examiners provided the veteran with a GAF score based solely 
on PTSD symptomatology rather than PTSD and non-service 
connected depressive disorder symptomatology.  At the time of 
the veteran's September 2002 examination his GAF score was 
60.  In October 2004 his GAF score was 55.  As noted above 
these scores reflect  moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  As such, the veteran's GAF scores also do not 
reflect the more serious symptomatology as would warrant the 
assignment of a 70 percent disability rating.  

The evidence of record does not show that the veteran 
exhibits severe PTSD symptoms such as would necessitate the 
assignment of the a 70 percent disability rating.  The 
evidence of record does not show occupational or family 
deficiency due to PTSD, does not indicate disturbances of 
judgment, thinking or speech or an inability to adjust to 
stressful situations due to PTSD. 

The Board has also considered the criteria for the assignment 
of a 100 percent disability rating.  The evidence of record 
as summarized above manifestly does not show total 
occupational or social impairment due to PTSD, and therefore 
the criteria for a 100 percent disability rating is also not 
met.  Although the veteran himself has suggested that a 100 
percent rating be assigned, he has not endorsed any of the 
criteria therefor 

The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 50 percent rating 
which is currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2005).   For the reasons stated, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased rating, but finds that 
the current 50 percent rating most closely approximates the 
level of symptomatology reported.  The veteran's claim of 
entitlement to an increased rating for PTSD is accordingly 
denied. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record documents a 
change in the veteran's condition during the course of his 
appeal.  Initially, the veteran was assigned a 30 percent 
disability rating effective as of July 30, 2002, the date of 
the veteran's claim.  Later, the AOJ assigned a 50 percent 
rating effective from October 25, 2004,  the date of a 
medical examination documenting an increase in the severity 
of the veteran's symptoms.  Specifically, at the time of the 
October 25, 2004 VA examination, the veteran reported that 
his symptoms had recently increased in severity and the 
examiner specifically concluded that this was true.  The 
October 2004 examination showed a 5 point drop in GAF score 
(form a GAF of 60 to 55) due to the veteran's PTSD 
symptomatology as compared to his condition at the time of 
his September 2002 VA examination.  

The veteran suspended ongoing mental health treatment at VA 
in 2002.  The only evidence of a change in the veteran's 
condition is contained in the October 2004 examination.  
Accordingly, the evidence of record shows that the veteran's 
PTSD increased in severity during the course of the appeal of 
the initially assigned rating; such was not apparent until 
October 25, 2004.  The Board therefore agrees with the staged 
ratings which have previously been assigned by the RO.  

Extraschedular consideration

In the February 2005 SSOC, the AOJ specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative have identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.   

The record does not show that the veteran has required 
frequent hospitalizations for his PTSD.  Indeed, it does not 
appear from the record that he has ever been hospitalized for 
this condition.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
As explained above, the veteran held steady employment for  
three decades, until he was terminated and subsequently 
declared disabled by SSA for non-service connected physical 
conditions.  Any occupational impairment due to the service-
connected PTSD is specifically contemplated in the 50 percent 
disability rating which is currently assigned.  See Moyer v. 
Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.






	(CONTINUED ON NEXT PAGE)

2.  Entitlement to an increased rating for service-connected 
sarcoidosis, currently evaluated as 10 percent disabling.

Pertinent law and regulations

Schedular criteria

The general rating formula for sarcoidosis is as follows:

A noncompensable disability rating is assigned where there is 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  A 30 percent rating is 
assigned where there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A 60 percent rating is 
assigned where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control, 
and a 100 percent rating where there is cor pulmonale or 
there cardiac involvement with congestive heart failure or 
there is progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2005).

Analysis

The veteran is seeking entitlement to an increased disability 
rating for service-connected sarcoidosis.  Essentially, he 
contends that all of his lung symptomatology is attributable 
to sarcoidosis and therefore an increased disability rating 
is warranted.  

Assignment of diagnostic code 

The veteran's sarcoidosis has been rated under Diagnostic 
Code 6846 [sarcoidosis].  The Board has considered whether 
another rating code is more appropriate than the ones used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Effective May 1970, the RO granted service connection for 
sarcoidosis, which was the veteran's diagnosed disability.  
Because there was not a specific diagnostic code for 
sarcoidosis at the time, the disease was rated by analogy 
under the former Diagnostic Code 6802 [unspecified 
pneumoconiosis].  See 38 C.F.R. § 4.20 (2005) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  A 10 
percent disability rating was therefore assigned and has 
remained in effect ever since.  

Prior to this appeal, the Diagnostic Codes pertaining to 
pulmonary disabilities were revised.  The revisions include a 
specific Diagnostic Code for sarcoidosis.  
See 38 C.F.R. § 4.97,  Diagnostic Code 6846 (2005), discussed 
above.  Accordingly, the RO redesignated the veteran's 
condition under Diagnostic Code 6846, which specifically 
referred to the diagnosed condition which formed the basis of 
the grant of service connection.  

The volume of current medical evidence (including October 
2001, October 2002 and June 2005 medical opinions) indicates 
that the veteran's sarcoidosis is not currently active.  The 
Board notes that Diagnostic Code 6846 does not provide for a 
10 percent disability rating.  However, the 10 percent 
disability rating which was originally assigned in 1970 is 
protected and has therefore been continued.   
See 38 C.F.R. § 3.951(b) (2005) [a disability which has been 
continuously rated for 20 or more years for compensation 
purposes under laws administered by the VA will not be 
reduced to less than such evaluation except upon a showing 
that such rating was based on fraud]. 

More recent medical evidence indicates that although 
sarcoidosis is inactive, there is currently present a 
pulmonary disability, chronic obstructive pulmonary disease 
or COPD.  This disease and its symptoms, the veteran 
contends, are the current manifestations of his service-
connected sarcoidosis.  The veteran is essentially requesting 
either that an increased disability rating be assigned under 
the criteria for Diagnostic Code 6846 due to such COPD 
symptomatology, or that his pulmonary disability be rated 
under an appropriate diagnostic code for COPD.
 
The Board has accordingly considered whether or not the 
veteran's service-connected lung disability would more 
appropriately be rated under a different Diagnostic Code, 
specifically, Diagnostic Code 6604, Chronic Obstructive 
Pulmonary Disease (COPD).  Such would be appropriate if the 
COPD was related to the service-connected sarcoidosis.  To 
that end, in order to determine whether or not the 
symptomatology associated with the veteran's COPD was related 
to his service-connected sarcoidosis and also to provide 
specific information as to any current residuals of 
sarcoidosis the veteran was experiencing, the veteran was 
referred for a VA medical opinion in June 2005.  

In that opinion, Dr. V.M., determined that the veteran's COPD 
was not a part of his service-connected sarcoidosis and that 
the veteran's current lung symptomatology was related to his 
separate COPD.  Dr. M. based his conclusions on a thorough 
review of the veteran's complete claims folder including the 
records of his original diagnosis with sarcoidosis, an 
interview with the veteran's treating physician and an 
interview with the veteran himself.  

There is not of record any competent and probative medical 
evidence to the contrary (i.e., medical evidence indicating 
that there is a relationship between the veteran's service-
connected, and inactive, sarcoidosis and his current COPD.  
To the extent that the veteran himself asserts that his COPD 
is a current manifestation of his sarcoidosis, the veteran as 
a layperson without medical training, is not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

Therefore, the medical evidence of record demonstrates that 
the veteran's service-connected disability does not include 
COPD.  Rating the veteran under Diagnostic Code 6604 [COPD] 
is not appropriate.  The veteran will continue to be rated 
under Diagnostic Code 6846 [sarcoidosis].  


Schedular rating

The veteran's service-connected sarcoidosis is currently 
evaluated as 10 percent disabling.  In order to warrant the 
next highest 30 percent disability rating there must be 
evidence of pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  

As explained in detail above, the veteran has a history of 
diagnosis of sarcoidosis, which has been determined by 
competent medical evidence to be currently inactive.  He also 
has a more recent diagnosis of COPD, which according to the 
medical evidence causes a reduction in pulmonary function and 
requires treatment with steroids.  As has been discussed 
above, the medical evidence demonstrates no connection 
between the sarcoidosis and the COPD. 

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
(sarcoidosis) and a non service-connected disability (COPD) 
in the absence of medical evidence which does so. See 
Mittleider, supra.  In this case, medical evidence 
differentiates between the veteran's COPD and his service-
connected sarcoidosis.  Specifically, the medical evidence, 
including the recent June 2005 VA medical opinion, indicates 
that the service-connected sarcoidosis is inactive.  
Accordingly, the veteran's current pulmonary problems, 
including loss of pulmonary function, are related to the non 
service-connected COPD [and according to the medical evidence 
also due to the veteran obesity] and cannot serve as a basis 
for assigning an increased disability rating for the 
veteran's sarcoidosis.  

The medical evidence of record clearly indicates that the 
veteran's sarcoidosis is without any currently active 
residuals.  As noted above, sarcoidosis in remission was 
diagnosed at the time of the October 2001 and October 2002 VA 
examinations.  
No residuals were found at the time of the June 2005 medical 
opinion and no currently active residuals of sarcoidosis are 
noted in the veteran's current VA pulmonary treatment 
records.  

Under the current schedular criteria, a noncompensable 
disability rating would be assigned for inactive sarcoidosis.  
However, as explained above the 10 percent rating has been in 
effect since 1970 and is protected.  Accordingly, the 10 
percent disability rating will be continued and the benefit 
sought on appeal is denied.   

Additional comments

Because this matter does not involve an appeal of an 
initially assigned disability rating, Fenderson is not for 
consideration.  

Furthermore, since the sarcoidosis is inactive, the RO did 
not consider referral of that issue for extraschedular 
consideration, and the veteran himself has not requested such 
consideration.  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  
Accordingly, the Board will not address the matter of 
extraschedular consideration.

Finally, as noted in the March 2006 SSOC, the veteran has 
raised the issue of his entitlement to service connection for 
a scar (evidently an April 1970 bronchial biopsy scar) 
related to his service-connected sarcoidosis.  That matter 
has already been referred to the RO by the AMC.  In the 
absence of a perfected appeal on that issue, the Board is 
without jurisdiction to consider it at this time.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).







	(CONTINUED ON NEXT PAGE)

  



ORDER

Entitlement to an increased rating for service-connected PTSD 
is denied.  

Entitlement to an increased rating for service-connected 
sarcoidosis is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


